998 F.2d 1019
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Melvin Leroy TYLER;  Charles Roberts;  Daniel D. Hooper;Daniel C. Chaney, Appellants,v.Governor John ASHCROFT;  William Lawrence Webster;  MissouriDepartment of Corrections and Human Resources;Dick Moore;  George Lombardi;  JamesPurkett; Dale Riley;  CranstonMitchell, Appellees.
No. 92-3508.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 15, 1993.Filed:  July 20, 1993.

Appeal from the United States District Court for the Eastern District of Missouri.
E.D.Mo.
AFFIRMED.
Before JOHN R. GIBSON, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Melvin Leroy Tyler, Daniel Chaney, Daniel Hooper, and Charles Roberts, Missouri inmates, appeal from the district court's1 dismissal of their 42 U.S.C. § 1983 action.


2
We review de novo the dismissal of a complaint for failure to state a claim.   Harpole v. Arkansas Dep't of Human Servs., 820 F.2d 923, 925 (8th Cir. 1987).  Although the inmates' pro se complaint is to be liberally construed, it must contain specific facts supporting its conclusions.   See Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).  Further, the inmates must allege personal losses-they cannot bring claims on behalf of other prisoners.  See id.  We conclude that the inmates' complaint fails on both accounts and the district court properly dismissed it.


3
The inmates' remaining arguments lack merit.  They do not explain why they needed their allegedly stolen legal files in order to write a "short and plain statement" of the facts supporting their claims.  See Fed.  R. Civ. P. 8(a)(2).  The district court properly denied as moot the inmates' motion for summary judgment when the court adopted the magistrate judge's recommendation to dismiss the complaint.  Judge Hamilton did not abuse her discretion in refusing to recuse herself as the inmates' allegations of bias do not "give a reasonable person factual grounds upon which to doubt [the judge's] impartiality."   Holloway v. United States, 960 F.2d 1348, 1351 (8th Cir. 1992).  Finally, we conclude that the district court did not abuse its discretion in denying the inmates' motion for appointment of counsel.  We deny the inmates' pending motions.


4
Accordingly, we affirm.



1
 The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern District of Missouri